DETAILED ACTION
	Claims 1-5, 8-14, 17, and 18 are pending. Claims 1, 3, 4, and 12 have been amended and claims 6, 7, 15, 16, and 19 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed May 2, 2022, with respect to the rejection(s) of claim(s) 1-5, 8-14, 17, and 18 under 103 over Liu in view of Johnson have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously relied on prior art (Hata) in combination with previously relied on Liu. The previous rejection was based on Hata in view of Liu while the current rejection is based on Liu in view of Hata. 
Applicant’s arguments filed September 2, 2021 regarding the previous rejection are not persuasive to overcome the current rejection. Applicant argued Hata does not disclose the combination of the claimed aqueous base polymer and fluorine-containing polymer and Liu cannot cure said deficiencies. The skilled person would simply not have employed the Liu surface active polymers in addition to the Hata polymer. The Examiner notes that Liu teaches a polymer, a fluorine-containing polymer, and an ester solvent. Hata is now only used to teach a repeating unit used in a topcoat composition equivalent to Applicant’s formula (I) with beneficial properties. One of ordinary skill in the art would easily combine the teachings of Liu and Hata in the manner described below through routine experimentation with a reasonable expectation of success.
Therefore, this action is Non-Final.
	Due to the amendment filed May 2, 2022 of the abstract, the objection to the specification has been withdrawn.
	Due to the amendment of instant claim 1 along with Applicant’s arguments, the 112(b) rejections over claim 1 have been withdrawn.

Claim Objections
Claims 1, 4, 5, 8, 13, 14, 17, and 18 are objected to because of the following informalities: Claims 1, 5, 14, and 18 recite “integer of from 1”. Claims 8 and 17 recite “an amount of from”. The Examiner suggests Applicant choose EITHER “of” OR “from”. Claims 4 and 13 recite “branched, cyclic or acyclic C1 to C20 alkyl”. However, these groups must have at least 3 carbon atoms.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 15 of copending Application No. 16/222,064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to photoresist topcoat compositions and methods thereof comprising an aqueous base soluble polymer having a monomer, a second polymer, and a solvent. Wherein the first polymer comprising the repeat unit of general formula (III) of ‘064 is the same as the aqueous base soluble polymer comprising a monomer of general formula (I) of instant claim 1 and the second polymer comprising a repeat unit of general formulas (IV) and (V) encompasses the fluorine-containing polymer that is different from the aqueous base soluble polymer of instant claim 1. Both the instant claims and the copending claims recite open language “comprising”; therefore, it would have been obvious to one of ordinary skill in the art that the solvent of copending ‘064 can be any solvent such as the instantly claimed ester solvent, and that the instant claims may comprise additional components such as the photoacid or thermal acid generator compound of ‘064.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2016/0333212) in view of Hata et al. (U.S. 2006/0275697).
Liu et al. teaches a photoresist topcoat composition comprising a first polymer comprising a first repeat unit of general formula (I) and a second repeat unit of general formula (II), a second polymer comprising a first repeat unit of general formula (III) and a second repeat unit of general formula (IV), and a solvent [0008] wherein a specific example of general formula (I) is the following:

    PNG
    media_image1.png
    128
    95
    media_image1.png
    Greyscale
[0023] which is equivalent to a monomer of general formula (II) of instant claims 4 and 13 when R3 is a C1 alkyl and R4 is a branched C5 alkyl. Liu et al. also teaches a specific example of general formula (II) is the following:

    PNG
    media_image2.png
    99
    92
    media_image2.png
    Greyscale
[0024] which is equivalent to a monomer of general formula (III) of instant claims 5, 14, and 18 when R5 is a C1 alkyl, L2 is a single bond, and n is 1. Liu et al. further teaches exemplary polymers useful as the surface active (second) polymer include the following:

    PNG
    media_image3.png
    146
    215
    media_image3.png
    Greyscale
[0039] which is equivalent to a fluorine-containing polymer that is different from the aqueous base soluble polymer of instant claims 1 and 10. Liu et al. also teaches the surface active polymer is typically present in the compositions in an amount of from 1 to 30 wt %, based on total solids of the topcoat composition [0040] (claims 8 and 17). Liu et al. further teaches a mixture of different solvents, for example, two, three or more solvents, can be used to achieve effective phase separation of the segregating, surface active polymer from other polymer(s) in the composition. A solvent mixture can also be effective to reduce the viscosity of the formulation which allows for reduction in the dispense volume [0048] and a particularly preferred solvent system includes 4-methyl-2-pentanol, dipropylene glycol methyl ether and isobutyl isobutyrate [0052] which is equivalent to an organic-based solvent comprising an ester solvent of instant claim 1. Liu et al. also teaches the photoresist compositions used in the methods of the invention are suitably applied to a substrate, a topcoat composition of the invention can be applied over the photoresist composition, they are then exposed through a patterned photomask to radiation activating for the photoreactive component of the photoresist, thereafter the film is developed [0069-0075] (claims 9 and 10). Liu et al. further teaches polymers of the topcoat compositions of the invention may contain a variety of repeat units, including, for example, one or more: polar groups, such as ether groups. The presence of particular functional groups on the repeat units of the polymers will depend, for example, on the intended functionality of the polymer [0017] but does not teach a monomer of general formula (I).
	However, Hata et al. teaches a top coating composition for a photoresist comprising a polymer including at least three different structural repeating units including a first repeating unit comprising a carboxy group substituted by an alkyl protecting group or an acid-labile group, a second repeating unit comprising an acid group, and a third repeating unit comprising a polar group, and an organic solvent comprising an alcohol. Preferably, the first repeating unit comprises the following structural formula [0011]:

    PNG
    media_image4.png
    133
    124
    media_image4.png
    Greyscale
[0011] wherein R1 is hydrogen, fluorine, methyl, or trifluoromethyl and R2 is 1-methoxyethyl or 1-ethoxyethyl [0012] which is equivalent to formula (I) of instant claims 1-3, 11, and 12 when R1 is H, halogen atom, C1 alkyl, or C1 haloalkyl, L1 is a single bond, q is 1, p is 1, X is -CH2CH2-, and R2 is an unsubstituted C1 or C2 alkyl respectively. Although Hata et al. does not teach a specific example of the above monomer having the specified group, it would have been obvious to one of ordinary skill in the art to substitute 1-methoxyethyl or 1-ethoxyethyl for 2-tetrahydropyranyl in the monomer of Example 5 through routine experimentation based on the substitution of equally suitable groups for the sought invention. Hata et al. also teaches the first repeating unit is employed for enhancing barrier characteristics of the top coating layer formed on the surface of the top coating layer using the top coating composition, and for increasing the solubility of the top coating layer with respect to a developing solution. The polymer has hydrophobicity due to an alkyl protecting group or an acid-labile protecting group in the first repeating unit, thereby increasing the barrier characteristics of the top coating layer covering the photoresist layer during immersion lithography [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. to include the first repeating unit of Hata at al. as defined above through routine experimentation in order to achieve enhanced barrier characteristics and increased solubility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722              

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722